Citation Nr: 0523332	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945 and from June 1951 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a currently diagnosed disorder of 
degenerative arthritis of the cervical spine.

2.  The service medical records reflect no documentation of a 
traumatic injury to the neck during active service.

3.  The evidence of record does not show traumatic or 
degenerative arthritis of the cervical spine to have been 
caused or made worse by active military service.


CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 
3.309(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, and prior to 
an adverse initial adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA duty to notify

The veteran filed his claim in June 2001.  Prior to the 
initial adverse adjudication, in a letter dated in June 2001 
(letter), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran that the RO 
had his service medical records from the Navy and Air Force 
and that he should submit any copies of his service medical 
records in his possession and private treatment records 
related to his claim.  The letter further informed him that, 
if he preferred, the RO would obtain any private treatment 
records he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The RO 
provided the veteran a second VCAA notice in February 2005.

The Board finds that the letter and the February 2005 letter 
meet the notice-content requirements of the VCAA.  
38 U.S.C.A. §§ 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VA O.G.C. Prec. Op. No.1-2004 (February 24, 
2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183.  Further, the claim file reflects 
no assertion of a lack of adequate or correct notice or any 
prejudice to the veteran as a result thereof.

VCAA duty to assist

The RO obtained the private treatment records identified by 
the veteran as related to his claim and arranged for an 
appropriate examination.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
was not acted on.  All records obtained or generated have 
been associated with the claim file.  Thus, the Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim,  38 C.F.R. § 3.159(c), and 
that he has received proper VA process.

Factual background

The veteran avers that the genesis of his arthritis of the 
cervical spine was a neck injury he sustained circa 1944 
while aboard ship.  He served aboard a tanker which supplied 
fuel and ammunition to other ships of the U.S. fleet.  He was 
carrying a box of ammunition, approximately 50 pounds, while 
descending a ladder when he fell, and the ammunition landed 
on the back of his neck.  He related that he was treated in 
sick bay, but there was no x-ray equipment aboard his ship, 
and essentially only the abrasions to his neck were treated.

His Naval service medical records reflect no entries for 
complaints, findings, or treatment of neck trauma or any 
other kind of trauma, though they reflect other treatment, to 
include arthritis of his right knee, during the same time 
frame.  The December 1945 Report Of Physical Examination For 
Discharge reflects that the neck and spine were assessed as 
normal.

The veteran's June 1951 Report Of Medical Examination For 
Enlistment, U.S. Air Force, reflects no reported history of a 
neck injury and assessed all areas as normal.  A March 1952 
entry reflects that he presented with complaints of pain in 
the back of his neck, and that he had experienced similar 
pain in the trapezius muscle near the insertion to the skull 
during the prior year.  The entry reflects no claim or report 
of a prior injury.  The examiner noted spasms and prescribed 
codeine.  A Report of Periodic Medical Examinations in 1955 
noted no neck-related history and assessed all areas as 
normal. A January 1968 Report of Periodic Medical Examination 
For Remote Assignment noted muscle spasms in the back of the 
neck in 1967, and that muscle relaxers were prescribed, but 
the veteran still complained of some symptoms.  The examiner 
assessed all areas as normal.  His March 1970 Report Of 
Medical Examination For Retirement notes that, in 1966, he 
wore a cervical collar for a muscle strain and had a full 
recovery with no recurrence or complications.  The 
examination noted the veteran's neck manifested normal 
strength and range of motion, and the spine was assessed as 
normal.

The veteran related no complaints of neck symptomatology at 
his 1970 VA examination or subsequent VA examinations until 
submission of his current claim.  His post-service treatment 
records maintained at the Keesler Medical Center, Keesler Air 
Force Base, Mississippi, reflect no treatment or diagnosis of 
arthritis of his cervical spine until the 1990s.  His private 
chiropractor, Dr. William L. Hill, submitted a February 2005 
report which related that, while his records went only as far 
back as 1989, he had treated the veteran since 1979.  He 
reported that the veteran manifested chronic neck and upper 
back pain, severe headaches, and ongoing muscle spasms on 
both sides of his neck.  Dr. Hill's report reflects that the 
veteran related to him that, while carrying a box of 
ammunition down a ladder, his ship was hit by a bomb, which 
caused him to fall and the box hit him in back of his neck.  
Dr. Hill opined that the veteran's symptoms were a direct 
result of that injury.  At the hearing, the veteran explained 
that the part about the bomb was inaccurate and that he did 
not in fact make that statement to Dr. Hill.

 The February 2003 VA examination report reflects that the 
examiner conducted an exhaustive review of the veteran's 
claim file as part of the examination and found no record of 
any injury to the veteran's neck or any in-service x-rays of 
his neck.  The examiner opined that the degenerative changes 
in the veteran's cervical spine shown by MRI examination were 
compatible with age.


Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the appellant's service, or by 
evidence that a presumptive period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Certain chronic diseases may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  Arthritis is one of the diseases listed as eligible 
for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).


Analysis

The Board notes the veteran's assertion that he is entitled 
to the benefit of the combat exception but rejects it.  
Although the veteran's records confirm that he served in the 
Pacific Theater of Operations during World War II, there is 
no official record that his ship was ever attacked or 
otherwise had a direct combat engagement, as reflected by the 
veteran's on-record correction of Dr. Hill's report.  Mere 
presence in a combat zone or area of operations, alone, is 
insufficient to key the exception.  Further, as noted above, 
the Board finds no basis on which to infer that his Naval 
service medical records are incomplete, as they reflect other 
treatment entries for the period 1943 to 1944, the date which 
the veteran estimated he sustained his claimed injury.

The primary evidence in favor of the veteran's claim is Dr. 
Hill's opinion.  The Board may favor the opinion of one 
competent medical expert over that of another, provided the 
reasons therefor are stated.  Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  Further, the Board may not reject a 
medical opinion solely on the rationale that it was based on 
history given by the claimant without first testing the 
credibility of the history on which it was based, especially 
in cases where records are lost.  Kowalski v. Nicholson, __ 
Vet. App. ___, NO. 02-1284, slip opinion at 10 (June 8, 
2005).  The Board finds that Dr. Hill's opinion has 
insufficient factual bases to receive probative weight.

First, the veteran's history as related to Dr. Hill has no 
factual support, as reflected in the absence of any 
documentation of a neck injury in the veteran's service 
medical records.  Second, Dr. Hill's letter is vague and 
non-specific as the time frame for the treatment he rendered 
the veteran.  His report related that he started treating 
the veteran in 1979, but it did not specify that he treated 
him for neck pathology in 1979.  Third, Dr. Hill provided no 
basis for his opinion other than the veteran's history.  He 
referred to no prior records or examinations to support his 
opinion.  The Board finds the veteran's history is flawed 
and unreliable.  Medical records which spanned decades of 
military service reflect no reported history of a neck 
injury, even in relationship to the complaints of neck pain 
and the notation of having worn a cervical collar for a 
muscle strain.
The VA examiner, on the other hand, conducted an exhaustive 
review of all of the veteran's records, both in-service and 
post-service, in addition to his physical examination of the 
veteran.  Thus, the Board finds that the VA examiner's 
opinion is entitled to the greater weight.  In light of the 
fact that the evidence of record shows the veteran's 
arthritis of the cervical spine to have first manifested 
several years after his active service, and that there is no 
probative evidence of any nexus between his arthritis of the 
cervical spine and his active military service, the Board is 
constrained to find that the evidence preponderates against 
his claim.  38 C.F.R. § 3.303; Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. 
App. 1 (1999).


ORDER

Entitlement to service connection for arthritis of the 
cervical spine is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


